Citation Nr: 1704797	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  11-14 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to an increased rating for status post left hip arthroplasty, previously rated as residuals of stress fracture left hip with degenerative arthritis, previously rated with osteoarthritis, currently evaluated at the 50 percent level.

2. Entitlement to an increased rating for residuals of stress fracture right hip with degenerative arthritis, previously rated as osteoarthritis with shortening of the leg, currently evaluated at 20 percent.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to September 1974.

This case is before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a December 2010 rating decision of the VA Regional Office (RO) in Buffalo, New York, continuing the existing ratings for hip disorders.             The Board remanded this case May 2014.                

A September 2014 RO rating decision increased the left hip to 50 percent, effective July 7, 2010.  The appeal continues for still greater compensation.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993).  The Board now further takes appellate jurisdiction of an inextricably intertwined TDIU claim.  See Rice v. Shinseki,             22 Vet. App. 447 (2009).  See also VAOPGCPREC 6-96 (Aug. 16, 1996).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While the Board regrets the inherent delay, this case must be remanded for VA     re-examination because of recent precedent from the U.S. Court of Appeals for Veterans Claims, requiring additional medical findings to evaluate musculoskeletal disabilities, particularly insofar as the Veteran in this case apparently has issues with weightbearing due to the hip disorders.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (discussing parameters of VA musculoskeletal Compensation and Pension examinations with respect to literal requirements articulated in 38 C.F.R.     § 4.59).

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's most recent VA outpatient records and associate them with the Veterans Benefits Management System (VBMS) electronic claims folder.  

2. Schedule the Veteran for VA examination to determine the severity of his service-connected right and left hip disorders.  The VBMS and Virtual VA electronic claims folders must be provided to and reviewed by the examiner in conjunction with the examination.                       All indicated tests and studies should be performed and all findings should be set forth in detail.

The VA examiner is requested to indicate all present symptoms and manifestations from the Veteran's  service-connected right and left hip disorders (the left hip being status post arthroplasty procedure).  The examiner should report complete range of motion findings for the affected joint regions of the hip.  Range of motion measurement must be provided in active motion and passive motion, and in weight-bearing and nonweight-bearing positions.  Additionally, the examiner must document all functional loss of the affected joint regions, including due to pain on use, weakness, repetitive motion, flare-ups, fatigue, and incoordination.  Any functional loss must be documented in terms of additional lost degrees of range of motion.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner is also requested to provide an opinion on occupational functioning with regard to the hip conditions under evaluation.  In particular, the examiner should determine whether the Veteran is incapable of securing and maintaining substantially gainful employment as a consequence of service-connected right/left hip disabilities. In providing the requested determination, the examiner must consider the degree of interference with ordinary activities, including capacity for employment, caused solely by the Veteran's service-connected disabilities, which also include service connection for a depressive disorder. 

The examiner should provide a complete rationale for all opinions provided.

3. Review the claims file.  If the directives specified in this remand have not been implemented, take proper corrective action before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

4. Thereafter, readjudicate the claims on appeal, including the TDIU claim, in light all additional evidence received.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

